Citation Nr: 0929710	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1987, and had active duty for training from March 
1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the claim.

This appeal was previously before the Board in January 2009.  
The Board reopened the Veteran's claim for service connection 
for a left knee disability based on the submission of new and 
material evidence, and remanded the claim for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
remand is required to comply with the duty to notify and 
assist.

As an initial matter, the Board notes that the Veteran was 
not provided with appropriate notice concerning the 
information and evidence necessary to establish entitlement 
to service connection for his left knee on a secondary basis.  
Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, corrective notice should be provided on 
remand.

In addition, in the prior remand, the Board asked for a VA 
examiner to provide an opinion as to whether the Veteran's 
left knee disability is aggravated beyond normal progress by 
his service connected right knee condition.  While the 
examiner provided a very detailed opinion as to why the left 
knee condition was not aggravated during military service, he 
did not provide an opinion as to whether the right knee 
condition currently aggravates the left knee condition.  In 
this regard, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, the case should be returned to the VA examiner who 
conducted the March 2009 examination for an opinion 
regarding whether the right knee condition currently 
aggravates the left knee condition beyond normal 
progress.  

Accordingly, the case is REMANDED for the following 
action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the Veteran of the information and 
evidence necessary to substantiate a 
claim for service connection for his left 
knee on a secondary basis.  In addition, 
the notice should advise the Veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Return the claims file to the 
examiner who conducted the March 2009 
examination, if available, and ask him 
to review the file and provide an 
opinion concerning the current 
relationship between the Veteran's 
service connected right knee condition 
and the left knee disability.  
Specifically, the examiner should 
provide an opinion with respect to 
whether the Veteran's current left knee 
disability is being aggravated 
(permanent worsening of the underlying 
disorder beyond normal progression) by 
his service-connected right knee 
disability.  If aggravation of the left 
knee disability is shown, the examiner 
should quantify the extent of 
aggravation being caused by the right 
knee disability, if possible.  The 
examiner should set forth the rationale 
for all opinions expressed and 
conclusions reached.  If a new 
examination is deemed necessary by the 
examiner to provide the requested 
opinion, one should be scheduled.  If 
the prior examiner is not available, 
the opinion should be provided by an 
examiner with similar qualifications.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




